DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the request for continued examination filed on November 09, 2020.
 	
 	Claims 1, 3-11, 13, 15, 17-19 and 21-22 are pending.
	
	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 3, 5-11, 13, 15, 17-19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive. Claim 4 comprises connecting two or more power supplies in order to monitor, by the IPMI, the power supply statuses of the two or more power supplies simultaneously.  IPMI’s, as known in the art, monitor a plurality of devices simultaneously within the system.  Although Huang shows a single power supply as .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13, 15, 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kano (U.S. Patent No. 6,389,546) in view of Huang (U.S. PGPub. No. 2014/0337656) and in further view of Chou (U.S. PGPub. No. 2017/0091042).

 	As to Claims 1, and 11, Kano discloses a cache data processing method performed by a storage apparatus, the method comprising: monitoring power supply statuses of the storage apparatus to determine whether a power failure occurs (AC Lines are monitored for power failures. Column 3, Lines 26-56); and 
 	sending a power failure event to a processor of the storage apparatus in response to determining that the power failure occurs; and in response to receiving the power failure event the processor stopping  data reading and writing operations of the storage apparatus and flushing cache data to a disk of the storage apparatus (A Cache flush is initiated after a power failure event is processed. Column 4, Lines 5-27).
Kano does not expressly disclose monitoring power supply statuses of the storage apparatus by a base board management controller (BMC) of the storage apparatus and sending a power failure event from the BMC to a processor of the storage apparatus via an intelligent platform management interface (IPMI) of the storage apparatus and sending an instruction directing a cache driver to stop processing new incoming storage requests directed at the storage apparatus.
 	Huang, in the same field of endeavor, teaches monitoring power supply statuses of the storage apparatus by a base board management controller (BMC) of the storage apparatus (Figure 1; Paragraphs 0007-0008) and 
 	sending a power failure event from the BMC to a processor of the storage apparatus via an intelligent platform management interface (IPMI) of the storage apparatus (Figure 1; Paragraph 0008).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the cache data processing method as taught by Kano with using a BMC and IPMI to monitor the power supply status as taught by Huang.  The motivation would have been to enable monitoring of power supplies using standard well known interfaces to prevent catastrophic power related events.
 	Kano-Huang, do not expressly disclose sending an instruction directing a cache driver to stop processing new incoming storage requests directed at the storage apparatus.
 	Chou, in the same field of endeavor, teaches sending an instruction directing a cache driver to stop processing new incoming storage requests directed at the storage apparatus (The Host system driver sends instructions to stop I/O to the storage controller to prevent data from being written to the storage cache during power loss. Step 404, Figure 4; Paragraphs 0024 and 0076).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the cache data processing method as taught by Kano-Huang with teaches sending an instruction directing a cache driver to stop processing new incoming storage requests directed at the Chou.  The motivation would have been to prevent loss of data and corruption in the cache and storage device during a power interruption.

 	
	As to Claims 3 and 13, Kano-Huang-Chou teach the method as previously discussed in Claim 1. Kano further teaches wherein determining whether a power failure occurs comprises: determining whether a power failure occurs according to a combination of power supply statuses of two or more power supplies (AC Supply Line 106a and 106b.  Column 3, Lines 9-39).

	As to Claim 4, Kano-Huang-Chou teach the method as previously discussed in Claim 3. Huang further teaches connecting the two or more power supplies in order to monitor by IPMI, the power supply statuses of the two or more power supplies simultaneously (Paragraph 0008).

	As to Claims 5 and 15, Kano-Huang-Chou teach the method as previously discussed in Claim 3. Kano further teaches wherein determining whether a power failure occurs according to a combination of power supply statuses of two or more power supplies comprises at least one of: determining that no power failure occurs when an external power supply is switched on and an Uninterruptible Power Supply (UPS) is switched on; and determining that the power failure occurs when the external power supply is switched off and the UPS is switched on; and determining that no power failure occurs when the external power supply is switched on and the UPS is switched off (The Power failure is determined by checking a combination of all external AC Supply Lines and UPS being on/off. Column 3, Lines 26-39).

Claims 6, Kano-Huang-Chou teach the method as previously discussed in Claim 5. Kano further teaches notifying an administrator of the storage apparatus to maintain the UPS when the external power supply is switched on and the UPS is switched off (During a programmed termination, notification is sent to maintain the UPS when the AC Line power is on and the UPS is shutting down. Column 3, Lines 56-64 and Columns 5, Lines 15-49).

	As to Claims 7 and 17, Kano-Huang-Chou teach the method as previously discussed in Claim 1. Kano further teaches on receiving the power failure event at the processor of the storage apparatus using the UPS to supply power to the storage apparatus (During a power failure, continual power from Vcc of the UPS is supplied to the host/storage system to continue operation until the shutdown procedure is complete. Column 3, Lines 26-39 and Column 5, Lines 50-53).

	As to Claims 8 and 18, Kano-Huang-Chou teach the method as previously discussed in Claim 1. Kano further teaches in response to the processor receiving the power failure event: sending a first instruction directing a cache driver to stop processing new incoming storage requests directed at the storage apparatus (A write-through mode is enabled to stop read/write operations to the cache once a power failure has been detected and the shutdown process starts. Columns 1, Lines 19-23 and 4, Lines 5-27);
 	in response to receiving confirmation that cache driver has stopped processing new incoming storage requests directed at the storage apparatus, determining which cache data has not yet been flushed to the disk and after determining which cache that has not been flushed to the disk sending a second instruction directing the cache driver to flush to the disk the cache data that has not yet been flushed to the disk (All disk caches are flushed. Column 4, Lines 8-20).

Claims 9 and 19, Kano-Huang-Chou teach the method as previously discussed in Claim 1. Kano further teaches marking a status of the storage apparatus as flushed after flushing the cache data to the disk (Column 4, Lines 35-39).

	As to Claim 10, Kano-Huang-Chou teach the method as previously discussed in Claim 9. Kano further teaches on restoration of the power supply, continuing new data reading and writing operation according to the status of the storage apparatus marked as flushed (The storage system functions normally as normal power levels are detected. Column 5, Lines 26-53).

 	As to Claim 21, Kano-Huang-Chou teach the method as previously discussed in Claim 1. Kano further teaches monitoring, by the storage apparatus, one or more power supplies that are configured to supply power to the storage apparatus; and determining that at least one of the one or more power supplies has stopped supplying power to the storage apparatus, thereby determining that the power failure occurs (Multiple AC Input and Supply Lines are monitored for voltage to detect an outage. Figure 1;  Column 3, Lines 5-67).

 	As to Claim 22, Kano-Huang-Chou teach the method as previously discussed in Claim 21. Kano further teaches wherein determining that the at least one of the one or more power supplies has stopped supplying power to the storage apparatus includes determining that the at least one of the one or more power supplies is a device that is not configured as an Uninterruptible Power Supply (UPS) (Multiple AC Input and Supply Lines are monitored voltage to detect an outage. Figure 1; Column 3, Lines 5-67).

Claim 23, Kano-Huang-Chou teach the method as previously discussed in Claim 21. Huang further teaches wherein monitoring power supply statuses of the storage apparatus by the BMC of the storage apparatus includes monitoring statuses of a plurality of power supplies internal to the storage apparatus (Paragraphs 0007-0008); and sending the power failure event from the BMC to the processor of the storage apparatus via the IPMI of the storage apparatus includes sending the power failure event from the BMC within the storage apparatus to the processor also within the storage apparatus via the IPMI (Kano teaches sending a power failure event from the processor of the storage apparatus. Column 3, Lines 26-56.  However Kano does not expressly disclose using an IPMI and BMC.  Huang teaches using an IPMI and BMC for monitoring the power supply status, Paragraphs 0007-0008.  Therefore one of ordinary skill in the art would have been motivated to combine the cache data processing method as taught by Kano with using a BMC and IPMI to monitor the power supply status as taught by Huang.  The motivation would have been to enable monitoring of power supplies using standard well known interfaces to prevent catastrophic power related events).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456